DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 25 November 2020 is acknowledged. Claims 1, 4, 8, 10, 12, 14, 15, and 20 have been newly amended by applicant and the amendments made of record. 
Claims 1-20 are pending and under examination.
Withdrawn Objections
	The objections to claims 10 and 12 previously of record have been addressed by the amendments to claims 10 and 12. The objections to claims 10 and 12 previously of record are hereby withdrawn. 
Withdrawn Rejections
	The rejection of claims 1-3 and 6-20 under a 35 U.S.C. 112(a) scope of enablement basis has been addressed by the amendments of claims 1 and claim 14 to remove non-enabled aspects of the claimed invention. The rejection of claims 1-3 and 6-20 under 35 U.S.C. 112(a), scope of enablement, are hereby withdrawn. 
	The rejection of claims 1-4 and 6-20 under a 35 U.S.C. 112(a) written description basis has been addressed by argument that regardless of whether the compound is an antibody, fragment, or derivative, it comprises the recited heavy chain and light chain, in combination with the amendment of claim 1 making it clear that all of these classes of compound comprise the recited heavy chain and light chain. The rejection of claims 1-4 and 6-20 under 35 U.S.C. 112(a), written description, are hereby withdrawn. 

	The rejection of claims 1-20 under 35 U.S.C. 103 has been overcome by applicant’s argument of non-obviousness, as discussed in the “Allowable Subject Matter” section below. The rejection of claims 1-20 under 35 U.S.C. 103 is hereby withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Chen on 12 January 2021.

Specification:
On p. 45 of the specification, insert a comma after the peptide sequence in line 14, then the phrase “residues 25-45 of SEQ ID NO: 14”, such that the new text within the parentheses reads “ASQSISNHLHWYQQKPGQAPR, residues 25-45 of SEQ ID NO: 14 including one CDR of the VL light chain”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument of unexpected results for the combination of SEQ ID NO: 11 and SEQ ID NO: 14 made a persuasive case of non-obviousness for this combination, in view of additional art found by examiner. Applicant argued that persons of ordinary skill in the art would have expected a humanized decreased affinity for the CD160 GPI isoform rather than the increased affinity actually observed. Safdari et al in Biotechnology and Genetic Engineering Reviews, 2013, Vol. 29, No. 2, 175–186 (hereafter Safdari), presents a review of antibody humanization methods that supports this argument of unexpected results. Safdari discloses that the straightforward grafting of CDR loops from murine antibodies onto human frameworks do not affect the antibody affinity in some cases, while in many more cases it reduces the affinity significantly (p. 176, lines 5-7). Therefore, as argued by applicant, one of ordinary skill in the art would have expected unaffected, or more likely reduced affinity, instead of the increased affinity actually observed, and the results shown by applicant for this antibody are indeed unexpected. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.H./Examiner, Art Unit 1647                

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647